10/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0320
                             DA 21-0320


THOMAS ALVARADO,

                    Plaintiff and Appellant,

      v.

CORRECTIONAL CORPORATION OF
AMERICA, et al.,

                    Defendants and Appellees.


                                      ORDER


      Appellee, CoreCivic, Inc. (f/k/a Corrections Corporation of America),

moved this Court pursuant to Mont. R. App. P. 26(2) for an order granting an

extension of time up to and including November 19, 2021 for Appellee to file its

answer brief;

      IT IS HEREBY ORDERED that Appellee’s motion for an extension is

GRANTED. Appellee CoreCivic, Inc. shall have up to and including November

19, 2021 to file its answer brief.

      Dated this       day of _________________, 2021.



                                     Supreme Court Justice


                                          1                            Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 15 2021